Citation Nr: 1644574	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and asbestosis.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the above-listed conditions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2013.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in January 2014 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have asbestosis, and asthma is not etiologically related to service.

2.  Bilateral knee disabilities are not etiologically related to service.

3.  Bilateral ankle disabilities are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran's service treatment records and service personnel records are not available for review.  When service records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

A.  Respiratory Disability

With respect to element (1) of service connection, a current disability, the Veteran submitted a December 2013 private medical opinion from Dr. J.W.E., who diagnosed the Veteran with asbestosis.  However, he did not provide any further explanation or supporting findings to substantiate this diagnosis.  In contrast, the Veteran underwent a VA examination in March 2015, and a follow-up opinion was obtained in March 2016.  This VA examiner stated that the Veteran did not meet the diagnostic criteria for asbestosis, noting that his pulmonary function tests were consistent with an obstructive pattern of chronic obstructive pulmonary disease (COPD) and asthma, and that x-ray findings revealed no radiographic evidence of asbestosis or plaque.

Notably, VA records from September 1999, January 2005, October 2015, and November 2015 include chest x-rays which found no cardiopulmonary disease, pneumothorax, pleural effusion, or other significant finding.  No diagnosis of asbestosis was rendered in the VA or private treatment records associated with the claims file.

The December 2013 diagnosis of asbestosis is not supported by any further explanation or associated findings, whereas the March 2016 VA opinion is consistent with the Veteran's treatment records, particularly his chest x-rays.  Therefore, the Board finds the VA opinion to be more probative, and the overall weight of the evidence is against a current finding of asbestosis.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions is within the province of the Board).

Nevertheless, both Dr. J.W.E. and the VA examiner diagnosed asthma, satisfying the requirement of a current disability.  This diagnosis is also in the Veteran's treatment records, and was first rendered in September 1999.

With respect to element (2), an in-service incurrence, the Veteran's service treatment records were lost in a 1973 fire at the National Personnel Records Center and are not available for review.  However, he testified that he worked in the motor pool during service, and his duties included grinding down brakes and blowing off the excess dust, which included asbestos.  When he performed this task and inhaled the dust, he would cough and wheeze.  The Board finds the Veteran's statements regarding this exposure to be credible, and therefore element (2) has been satisfied.

Unfortunately, element (3), a nexus between the current asthma condition and service, has not been established.  Both the March 2016 VA opinion and the December 2013 opinion from Dr. J.W.E. stated that asthma was not related to service.  The VA examiner noted that no respiratory condition is shown to have manifested to a compensable degree within one year of the Veteran's discharge from service, and Dr. J.W.E. stated that asthma developed long after the Veteran was in service.

There is no competent medical evidence to refute these conclusions, or to otherwise relate asthma or another respiratory condition to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing and assessing the etiology of respiratory conditions such as asbestosis and asthma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, service connection for a respiratory disability is not warranted.

B.  Bilateral Knee and Ankle Disabilities

With respect to current disabilities, Dr. J.W.E. diagnosed traumatic arthritis of the knees and ankles.  The March 2015 VA examiner diagnosed bilateral knee strain and bilateral ankle degenerative arthritis.  Therefore, current disabilities have been established.

With respect to an in-service incurrence of these conditions, as noted above, the Veteran's service treatment records are not available.  However, he testified that he injured his knees and ankles while jumping from towers during Airborne training.  He also reported that he injured his knees and ankles while learning to ski and falling on ice when he was stationed in Alaska.  The Board finds these statements to be credible, and therefore an in-service incurrence has been established.

As to whether there is a nexus between the diagnosed conditions and the injuries sustained in service, the March 2016 VA opinion found that it was less likely than not that such a link was present.  The examiner stated that there was no indication that knee or ankle conditions became manifest to a compensable degree within one year of the Veteran's separation from service, and a review of his treatment records showed no complaints of a chronic knee or ankle condition.  There was also no indication that any such conditions impacted the Veteran's ability to perform his duties as a truck driver for 25 years.

In contrast, Dr. J.W.E. stated that it was medically reasonable for repeated injuries to damage the cartilage in the knees and ankles.  This injured cartilage led to a loss of joint space, which caused the bones to rub, resulting in arthritis in the knees and ankles.

Based on the above, the Board finds that a nexus between the current conditions and service has not been established.  Dr. J.W.E. noted the Veteran's report that, by the time he left service, he was having constant pain in his knees and ankles.  However, the post-service treatment records associated with the claims file, which begin from 1999, do not mention any knee or ankle problems until about 2010, when the Veteran was given sleeves for his knees.  VA records from July 2015 show the Veteran reported only a 3-year history of knee pain.  Prior to then, these records reflect normal findings for mobility and the joints, though the Veteran did seek treatment for gout in his toe and foot starting in 2000.  This tends to suggest that the Veteran was not experiencing any knee or ankle symptomatology during that time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The opinion of Dr. J.W.E appears to be predicated, in part, on the Veteran's report that he had constant knee and ankle pain after leaving service .  However, this is not borne out by the evidence, which shows that the Veteran did not report a knee or ankle problem until relatively recently in 2010.  In contrast, the VA opinion is consistent with the other medical evidence, and therefore the Board finds it more probative in assessing the etiology of the Veteran's knee and ankle disabilities.  Therefore, a nexus between those conditions and service has not been established.

The Veteran's diagnoses include arthritis, which is a chronic condition under 38 C.F.R. § 3.309(a).  Claims for chronic conditions benefit from a somewhat more relaxed evidentiary standard in that a showing of continuity of symptoms after discharge of the chronic condition can establish the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, for the reasons discussed above, the evidence is against a finding that the Veteran has experienced continuous knee and ankle symptoms since service.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a January 2013 letter prior to the initial adjudication of his claims, and he has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  As noted above, his service records are not available for review.  He was notified of this fact in a February 2013 letter.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a respiratory disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


